In The

Court of Appeals

Ninth District of Texas at Beaumont


____________________

NO. 09-04-531 CR

____________________


CONNIE CATHEY, Appellant


V.


THE STATE OF TEXAS, Appellee




On Appeal from the 217th District Court
Angelina County, Texas

Trial Cause No. 23906




MEMORANDUM OPINION
	Connie Cathey entered a non-negotiated guilty plea to an indictment for the state jail
felony offense of endangering a child.  See Tex. Pen. Code Ann. § 22.041(c),(f) (Vernon
2003).  The trial court convicted and sentenced Cathey to fifteen months of confinement
in a state jail facility.  The trial court certified that this is not a plea-bargain case, and the
defendant has the right of appeal.  See Tex. R. App. P. 25.2(d).
 
	Appellate counsel filed a brief that concludes no arguable error is presented in this
appeal. See Anders v. California, 386 U.S. 738, 87 S. Ct. 1396, 18 L. Ed. 2d 493 (1967);
High v. State, 573 S.W.2d 807 (Tex. Crim. App. 1978).  On March 31, 2005, Cathey was
given an extension of time in which to file a pro se brief. We received no response from
the appellant.  
	As there was no plea bargain agreement, we have jurisdiction over the appeal.  Jack
v. State, 871 S.W.2d 741 (Tex. Crim. App. 1994).  It appears the appellant was duly
admonished.  Tex. Code Crim. Proc. Ann. art. 26.13 (Vernon 1989 & Supp. 2005). 
Cathey signed a judicial confession and admitted her guilt in open court.  She has not
contested the voluntariness of her guilty plea.  
	We have reviewed the clerk's and the reporter's records, and find no arguable error
requiring us to order appointment of new counsel.  Stafford v. State, 813 S.W.2d 503, 511
(Tex. Crim. App. 1991).  Accordingly, we affirm the trial court's judgment.
	AFFIRMED.
								____________________________
								       STEVE MCKEITHEN
									     Chief Justice

Submitted on July 11, 2005
Opinion Delivered August 10, 2005
Do Not Publish

Before McKeithen, C.J., Kreger and Horton, JJ.